DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 03/22/2021 and 07/23/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2017/0199341 A1 to Takahashi et al. (hereinafter “Takahashi”) in view of Japanese Patent Document No. JP 2000-298219 A to Oura et al. (hereinafter “Oura”).  The Oura document was cited by applicant(s) in an IDS.
In re claim 1, Takahashi discloses an optical connection component, see FIGS. 1-3, comprising: 
an optical fiber (122b); 
a high relative refractive-index difference optical fiber (121b) that is fusion-spliced to the optical fiber (122b) and has a greater relative refractive-index difference to a cladding of a core than the optical fiber (122b); and 
an accommodating member (130b) configured to accommodate entire lengths of the optical fiber (122b) and the high relative refractive-index difference optical fiber (121b), the accommodating member (130b) having a first end face on which an end face of the optical fiber (122b) on a side opposite to a side of the fusion-spliced (123b) is exposed, and a second end face on which an end face of the high relative refractive-index difference optical fiber (121b) on a side opposite to a side off the fusion-spliced (123b) is exposed to be substantially flush with the second end face, wherein 
the optical fiber (122b) and the high relative refractive-index difference optical fiber (121b) are fixed to the accommodating member (130b) in a longitudinal direction.  See paragraphs [0040]-[0057] of Takahashi for further details. 

See the English translation of Oura for further details. In order to optically couple the AWG (110) of Takahashi to an external MT type connector, the end face of the optical fiber (122b) of Takahashi on the side opposite to a side of the fusion spliced (123b) would have been modified to be substantially flush with the first end face of the accommodating member (130b) of Takahashi by modifying the accommodating member (130b) to have the same configuration as the accommodating member (30 of Oura, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Takahashi combined with Oura.

In re claim 2, the accommodating member (30) of Oura includes a ferrule (28) having an accommodating hole (280) in which the optical fiber (21) is accommodated. The optical fiber (122b) or the high relative refractive-index difference optical fiber (121b) of Takahashi would have also been accommodated in the accommodating hole (280) of Oura for the same reasons mentioned with respect to claim 1.

In re claim 3, the ferrule (28) of Oura is an MT ferrule. Therefore, claim 3 is considered obvious for the same reason(s) mentioned with respect to claim 2.

In re claim 4, the accommodating member (30) of Oura includes a fixing member (20) having a first member (22) having a V-groove on which the optical fiber (122b) or the high relative refractive-index difference optical fiber (121b) of Takahashi would have been placed and a second member (28) configured to clamp the optical fiber or the high relative refractive-index difference optical fiber (121b) between the first member (22) and the second member (28), and an end face of the first member (22) and an end face of the second member (28) constitute the first end face or the second end face of Oura. Therefore, claim 4 is considered obvious for the same reason(s) mentioned with respect to claim 1.

In re claim 5, the ferrule (28) and the fixing member (20) of Oura are fitted together as seen in Figure 2 of Oura. Therefore, claim 5 is considered obvious for the same reason(s) mentioned with respect to claim 4.

In re claim 6, the accommodating member (30) of Oura is made up of a block body (20) and/or (28) having an accommodating hole (220) and/or (280) in which the optical fiber (122b) and the high relative refractive-index difference optical fiber (121b) of Takahashi would have been accommodated for the same reasons mentioned with respect to claim 1.

In re claim 7, the particular limitations are mentioned in paragraph [0052] of Takahashi. 

In re claim 8, the particular limitations are shown in FIG. 8 of Takahashi. 

In re claim 9, the accommodating member (30) of Oura has an opposing end face which is opposite to the first end face or the second end face as seen in Figure 1 of Oura. Thus, Takahashi in view of Oura only differs in that Oura is silent as to a distance between the first end face or the second end face and the opposing end face. In order to minimize the size of the accommodating member of Takahashi in view of Oura, it would have been obvious to provide a distance between the first end face or the second end face and the opposing end face of less than or equal to 20 mm, thereby obtaining the invention specified by claim 9.

In re claim 10, bending optical fibers to form bent or right angle connectors was well-known in the art before the effective filing date.  In order to provide a bent or right angle connector, the high relative refractive-index difference optical fiber (121b) of Takahashi would have been bent inside the accommodating member (30) of Oura, thereby obtaining the invention specified by claim 10.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 10 in view of Takahashi combined with Oura, and further in view of well-known bent or right angle connectors.

In re claim 11, bent or right angle connectors having end faces that are not parallel to each other were well-known in the art before the effective filing date.  In order to provide a bent or right angle connector, the first end face and the second end face of Takahashi in view of Oura would have been modified to  not parallel to each other, thereby obtaining the invention specified by claim 10. Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Takahashi combined with Oura, and further in view of well-known bent or right angle connectors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar R. Rojas whose telephone number is (571)272-2357.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent 

/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        



or
February 24, 2022